—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Sheriff of Suffolk County, dated February 11, 1991, which, after a hearing, found the petitioner guilty of misconduct and dismissed her from her position as a Correction Officer.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The finding of misconduct is supported by substantial evidence in the record. The testimony at the hearing established that the petitioner violated the Suffolk County Sheriffs Department Operations & Procedures Guide by fraternizing with an inmate and continuing that relationship after the release of the inmate. The admission of the telephone records was not improper and did not violate the petitioner’s due process rights. Compliance with strict rules of evidence and the strict rules of criminal law is not mandated in administrative proceedings (see, Matter of Heslop v Board of Educ., 191 AD2d 875; Matter of Block v Arnbach, 73 NY2d 323). Moreover, the determination was supported by substantial evidence even without the use of the telephone records (see, Matter of Sowa v Looney, 23 NY2d 329; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176).
A police force is a quasi-military organization demanding strict discipline (see, Matter of De Bois v Rozzi, 114 AD2d 848) and great deference is to be accorded a determination regarding the internal discipline of its members (see, Richichi v Galligan, 136 AD2d 616). The petitioner’s conduct cannot be condoned since such behavior poses a serious threat to the discipline and efficiency of the agency’s operation (see, Matter *280of Billings v County of St. Lawrence, 139 AD2d 809, 811; Richichi v Galligan, supra). Under the circumstances, we find that the penalty imposed was not so disproportionate to the offense as to be "shocking to one’s sense of fairness” (Matter of Pell v Board of Educ., 34 NY2d 222, 234). Rosenblatt, J. P., Ritter, Copertino and Pizzuto, JJ., concur.